Citation Nr: 1418257	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, status post arthroscopic surgery.  

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, status post arthroscopic surgery.  

3.  Entitlement to an initial rating in excess of 10 percent for right ankle degenerative joint disease.  


REPRESENTATION

Veteran represented by: Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was subsequently transferred to the Denver, Colorado RO, which currently has original jurisdiction over this case. 

In August 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

The Board remanded this case for additional development and adjudication in July 2012.  The case now returns for further appellate review.  All pertinent records in the paper claims file and the paperless claims files in the Virtual VA and Veterans Benefit Management System (VBMS) electronic processing have been considered.


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, his right knee arthritis has manifested by pain and painful motion especially when kneeling or flexing, but limitation of flexion to greater than 45 degrees, and limitation of extension to 10 degrees (but no higher) throughout the appeal period; with no ankylosis.

2.  Resolving doubt in the Veteran's favor, his left knee arthritis has manifested by pain and painful motion especially when kneeling or flexing, but limitation of flexion to greater than 45 degrees, and limitation of extension to less than 10 degrees; with no ankylosis.

3.  Resolving doubt in the Veteran's favor, he has had slight recurrent subluxation or instability, but no higher severity, in both knees throughout the appeal period.  

4.  Prior to August 28, 2012, the Veteran's right ankle degenerative joint disease manifested by pain, rolling over, and other symptoms resulting in no more than moderate limitation of motion of the right ankle, with no ankylosis.

5.  Beginning August 28, 2012, the Veteran's right ankle symptoms resulted in marked limitation of motion of the right ankle, with no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis based on limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2013).

2.  The criteria for a separate rating of 10 percent, but no higher, for right knee limitation of extension have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5261.

3.  The criteria for a separate rating of 10 percent, but no higher, for right knee subluxation or instability have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5010, 5257.

4.  The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.

6.  The criteria for a separate rating of 10 percent, but no higher, for left knee subluxation or instability have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5010, 5257.

7.  Prior to August 28, 2012, the criteria for an initial rating in excess of 10 percent for right ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271.  

8.  Beginning August 28, 2012, the criteria for a rating of 20 percent for right ankle degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claims arise from the initial ratings assigned after the grant of service connection for the disabilities on appeal.  He was provided adequate notice in November 2005 and March 2006, including the evidence and information necessary to substantiate the claims, the criteria for a disability rating and effective date, and who was responsible for obtaining which types of evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Although the March 2006 notice was provided with the initial rating decision, this timing defect was cured by subsequent readjudication, including in a January 2013 supplemental statement of the case.  No further notice is required as to downstream issues, including the disability rating.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran was also advised of the relevant diagnostic criteria and potential evidence concerning the impact on daily life and employment in June 2008.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice" for an increased rating claim).

Additionally, the August 2011 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, including the severity of the knee and ankle disabilities during flare-ups and with repetitive use, and whether the disabilities had worsened in severity since the last VA examination.  The Veteran and his representative also demonstrated actual knowledge of the required elements.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects, and the Veteran has had ample opportunity to participate in the adjudication of his claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

All pertinent, available medical evidence has been obtained.  As directed in the prior remand, VA requested the Veteran in July 2012 to identify any outstanding medical evidence, and provide any necessary authorization for VA to obtain them.  He did not respond or otherwise identify any pertinent, outstanding records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing facts and evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  

Several VA examinations were provided, including in August 2012, as directed in the prior remand.  The Veteran and his wife argued in December 2012 that the August 2012 examiner was biased against him, in that the examiner did not appear to consider the Veteran's pain or the effects of pain.  Nevertheless, the August 2012 VA examination report does reflect pain during range of motion testing, and that the Veteran would likely have additional functional impairment due to pain and other factors with flares-ups and repetitive use.  Although this examiner did not quantify the extent of such additional impairment in terms of degrees, the other evidence of record is sufficient to determine such impairment.  As discussed below, prior examiners quantified the estimated degree of additional limitation of motion, and these estimations are generally consistent with the other lay and medical evidence.  Therefore, the most recent VA examination is adequate.  There is no argument or indication that the Veteran's knee or ankle disabilities have increased in severity.  The medical evidence of record is sufficient and no further examination is needed.   

The prior remand directives were substantially completed, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims on appeal.  Any errors were not harmful to the essential fairness of the proceedings, and there will be no prejudice by a decision at this time.  

II.  Merits Analysis  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

The Board will first address the appropriate ratings for each disability on appeal under the applicable diagnostic codes, followed by general rating considerations.  

Knee ratings 

The Veteran had arthroscopic surgeries on both knees in service.  Although he reported having "ligament" repair during the course of the appeal, service records show that he had partial meniscectomies: on the left knee in the early 1980s, and on the right knee in 2004.  Imaging studies since December 2005, shortly before discharge from service, have shown moderate to severe arthritis in both knees.  

The Veteran, his wife, and medical professionals have noted that the Veteran's knee disabilities progressed in severity since service, or throughout the appeal period.  The Veteran had several series of Synvisc injections in both knees from 2007 to 2011, which helped temporarily with pain and range of motion.  In September 2008, a provider discussed possible total knee replacement (TKR) because the Veteran's right knee was so symptomatic.  Providers also recommended TKR on the left since that time, such as in May 2010; however, he has not yet had such surgeries.

The Veteran has consistently reported moderate to severe pain, with intermittent stiffness, swelling or effusion, locking, clicking, popping, and giving way, buckling or instability.  He reports painful or limited range of motion in both knees, with the right knee being worse than the left.  These symptoms are aggravated with use and result in difficulties with hard impact activity, prolonged standing or walking, stair climbing, lifting weights, running, and jumping due primarily to pain.  See, e.g., December 2005, April 2008, and August 2012 VA examination reports; January 2007, September 2009, April 2010, and June 2011 treatment records; March 2006 notice of disagreement; August 2011 hearing transcript.  The Veteran's wife and son also submitted statements corroborating such symptoms in 2011 and 2012.  

Arthritis and limitation of motion
 
The Veteran is currently assigned initial ratings of 10 percent for each knee for arthritis with painful motion, effective February 1, 2006, under DC 5003.  

Arthritis shown by x-ray findings will be rated based on limitation of motion of the affected joint.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent will be assigned where there is satisfactory evidence of painful motion, swelling, or muscle spasm.  If there is no limitation of motion, a 10 percent rating may be assigned with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent rating may be assigned for such involvement with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  This is not to be combined with a rating based on limitation of motion.  Id. at Note (1).  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  Limitation of motion of the knee is generally rated under DCs 5260 and 5261, for flexion and extension.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  A 20 percent rating will be assigned for flexion limited to 30 degrees.  A maximum 30 percent rating under this code will be assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a rating of 10 percent, extension must be limited to 10 degrees.  A 20 percent rating will be assigned for extension limited to 15 degrees.  A 30 percent rating will be assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A maximum 50 percent rating requires extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for compensable limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  

Where limitation of motion is not compensable under DC 5260 or 5621, a minimum compensable rating may be granted for arthritis under § 4.59, if it is productive of actually painful motion due to unstable or malaligned joints due to healed injury.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

For these purposes, painful motion alone does not constitute limited motion for rating under the diagnostic codes pertaining to limitation of motion, as opposed to assignment of a minimum compensable rating for arthritis under DC 5003.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

Here, with respect to limitation of motion, the Veteran primarily complains of pain with bending or flexion of both knees.  He testified during the August 2011 hearing that he had "very limited" range of motion, although he did not know the precise degree.  He indicated that the pain was less when his legs were straightened (or extended).  Similarly, a May 2010 treatment record noted that straightening the knees helped to decrease the Veteran's pain in the knees, and he had limited flexion.

Range of motion testing is generally consistent with this testimony.  During a December 2005 VA examination, prior to discharge from service and shortly before the appeal period, the Veteran had bilateral flexion measured to 115 degrees, with pain particularly beyond 90 degrees.  Repetitive testing resulted in no additional decrease in range of motion, but more pain.  This examiner estimated that the Veteran may lose an additional 5 to 15 degrees of flexion with increasing progression of degenerative changes in the knees, or flexion limited to approximately 75 degrees at the most severe, when accounting for pain.  

The examiner's estimation is generally consistent with the Veteran's subsequent complaints and testing during the appeal period, and with his progressing degree of arthritis as shown by X-rays.  See, e.g., treatment records in August 2009 (normal range of motion with pain), September 2009 (flexion to 120 degrees with crepitus), April 2010 (noting "markedly reduced" range of motion, measured as flexion to slightly more than 90 degrees), May 2010 (noting limited flexion, measured to 135 degrees on left and 100 degrees on right), and July 2011 (normal bilateral knee motion with pain).  Further, testing during VA examinations in April 2008 and August 2012 was similar, with bilateral flexion measured to 125 degrees with pain, and 120 degrees with pain, respectively, and no change with repetitive testing.  

The Board notes that a January 2007 treatment record reflects complaints of being "unable to bend" the left knee due to a flare-up of pain; however, the evidence shows that the Veteran was actually able to flex the knee, and he had "decreased range of motion" and could not walk without left knee pain.  Pain alone during flexion does not warrant a higher rating, as opposed to a minimum compensable rating for arthritis; rather, there must be functional impairment as  result of pain to warrant a higher rating under DC 5261.  Mitchell, 25 Vet. App. 32.  Moreover, testing both before and after this episode of treatment, summarized above, is more consistent with the Veteran's overall level of functioning as a baseline and during flare-ups or after repetitive use.  As such, the January 2007 record does not establish entitlement to a higher rating based on limitation of flexion of the left knee.

Rather, the evidence reflects that the Veteran has had fairly consistent decreased flexion in both knees primarily due to pain.  Nevertheless, he has retained flexion to well above 60 degrees, which would be required for a noncompensable rating based on limited flexion.  He has not approached limitation to 45 degrees or lower in either knee, as required for a 10 percent rating based on flexion under DC 5261.  

With respect to limitation of extension, testing on both knees has generally shown extension to 0 (or full extension), but with pain.  At an April 2008 VA examination, the examiner measured extension to 0 degrees, with increased pain on repetitive testing, and estimated that there would be an additional 5 degrees loss of extension bilaterally during flare-ups or with repetitive use, per DeLuca.  

Similarly, for the left knee, a May 2010 treatment record measured extension limited to 5 degrees.  This is consistent with the Veteran's reports of increased pain with functional impairment during flare-ups, as well as with the April 2008 VA examiner's estimation of the degree of additional loss.  Nevertheless, extension limited to 5 degrees only warrants a noncompensable rating under DC 5260.  

Accordingly, for the left knee, the Veteran has had noncompensable limitation of flexion and extension throughout the appeal period, even when considering additional functional impairment due to pain and other factors.  Therefore, separate ratings may not be assigned for limitation of flexion and extension of the left knee; however, the single 10 percent rating that is currently assigned based on arthritis with painful motion is appropriate.  See 38 C.F.R. §§ 4.59, 4.71a, DCs 5003, 5260, and 5261; see also Mitchell, 25 Vet. App. 32; VAOGCPREC 9-98.

For the right knee, the Veteran also had noncompensable limitation of flexion throughout the appeal, as summarized above.  However, a May 2007 treatment record measured 10 degrees of extension lost in the right knee, which meets the criteria for a 10 percent rating under DC 5261.  Although subsequent testing showed full extension or extension limited to 5 degrees at most, the Veteran has complained of flare-ups throughout the appeal, including in his March 2006 notice of disagreement.  He has also indicated that his right knee is worse overall than his left knee.  As such, resolving doubt in the Veteran's favor, the Board finds that he had right knee flare-ups warranting a separate 10 percent rating for limited extension throughout the appeal period.  See 38 C.F.R. § 4.71a, DC 5261.  

A higher rating is not warranted, as the weight of the evidence does not indicate that the Veteran's right knee extension was limited to 15 degrees or higher at any point.  Id.  In this regard, the Board notes that a May 2010 treatment record showed right knee extension to 28 degrees; however, this does not appear to be an accurate reflection of the Veteran's disability picture or sufficient to show a distinct period in which the Veteran's extension remained at that severity, as it is not consistent with the other evidence of record, including testing both before and after this episode of treatment.  See, e.g., treatment records in August 2009 and September 2009; VA examinations in December 2005 and August 2012.  Another May 2010 treatment record states that the Veteran had symptoms that included limited flexion but did not mention limitation of extension.  These May 2010 records included a rehabilitation plan with the goal of range of motion from zero to 120 degrees in four weeks.  June 2011 records show full extension.  Further, as summarized above, the Veteran has consistently reported that his pain is decreased with extension or straightening of the legs, and that the pain is worsened with activities involving bending (or flexion), which is consistent with the more limited measurements of flexion.  Although there a greater degree of limitation of flexion bilaterally, the rating criteria provide that such limitation does not warrant a compensable rating.  Id. at DC 5260. 

Recurrent subluxation or instability 

As noted above, in addition to pain and limited motion of the knees, the Veteran has complained of intermittent sensations of instability, giving way, or buckling in both knees throughout the appeal period.

Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to determine the appropriate rating.  38 C.F.R. § 4.6.  Consideration of pain or other factors under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257 because it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14; Amberman, 570 F.3d at 1381.  

In general, objective testing during the appeal period has shown no lateral instability.  The Veteran's knees were noted to show no laxity, with negative Lachman's test, drawer tests, and varus and valgus stress tests.  Nevertheless, a September 2009 treatment record showed positive tests on the left knee, with 1+ anterior drawer (out of normal, 1+, 2+, or 3+) and Lachman's test, indicating slight instability.  Additionally, X-rays in April 2010 were interpreted to show "stable" subluxation of the tibia bilaterally.  Further, the Veteran has reported intermittent instability, giving way, or buckling of both knees throughout the appeal.  Resolving doubt in his favor, the evidence also shows at least intermittent use of a cane or brace for both knees throughout the appeal period.  Although the Veteran denied using a brace during a December 2005 VA examination, prior to discharge from service, he reported needing knee braces in his March 2006 notice of disagreement.  Similarly, treatment records in January 2007 noted that the Veteran treated his left knee with medication and a brace.  At the August 2012 VA examination, the Veteran reported using knee braces and a cane for walking constantly.

With consideration of the above, the Board resolves doubt in the Veteran's favor and finds that he has had slight recurrent subluxation or lateral instability throughout the appeal period in both knees.  This warrants a 10 percent rating under DC 5257.  See 38 C.F.R. § 4.71a.  Although the Veteran's knee symptomatology has increased to some extent over the years, these increases did not rise to the level of moderate subluxation or instability, as required for a higher rating of 20 percent.  Id.  Rather, testing in 2009 and 2010 showed only slight or mild subluxation and instability, and tests were otherwise negative both before and after those dates, including with the Veteran's increased use of a cane or brace for his knees.

As discussed above, the Veteran also has moderate to severe arthritis, with pain and other symptoms including painful or limited motion, resulting in impairment of function to warrant separate ratings, including with consideration of flare-ups and repetitive use.  Nevertheless, there has been no more than slight instability or subluxation, and a higher rating may not be assigned under DC 5257 based on flare-ups because it is not based on limitation of motion.  Johnson, 9 Vet. App. at 11.  




Other potentially applicable codes

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  There is no evidence of such impairment in either knee in this case.  Although the Veteran wears knee braces, there is no indication that this was due to nonunion of the tibia or fibula.  See id. at DC 5262.  Instead, this symptom is contemplated by the rating for recurrent subluxation or instability assigned herein.

As noted above, the Veteran had partial meniscectomies on both knees during service.  Under DC 5258, a rating of 20 percent will be assigned for dislocated semilunar cartilage (meniscus), with frequent episodes of locking, pain, and effusion into the joint.  Under DC 5259, a rating of 10 percent will be assigned for symptomatic removal of semilunar cartilage (meniscus).  38 C.F.R. § 4.71a.  

VA's General Counsel has noted that removal of semilunar cartilage may resolve symptoms of restricted motion caused by tears and displacement, implying that tears or dislocation (under DC 5258) may involve limitation of motion.  VA's General Counsel noted that removal of semilunar cartilage may also result in complications including reflex sympathetic dystrophy that produce loss of motion.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 concerning functional impairment due to pain and other factors may be relevant under DC 5259, although that code is not explicitly based on limitation of motion.  See VAOGCPREC 9-98.

Although there is evidence of intermittent locking or clicking, pain, and swelling or effusion, testing for meniscal impairment has been negative in both knees throughout the appeal.  See, e.g., treatment records in January 2007 and June 2011; April 2008 VA examination (all showing negative McMurray's test).  The Board notes that the Veteran was found to be tender to palpation on the joint lines several times, which a May 2010 record noted to be one of several tests for meniscal impairment.  Nevertheless, even when the Veteran had severe tenderness to palpation on the joint lines in January 2007, the McMurray's test was negative, indicating no meniscal impairment.  Similarly, a June 2011 record noted tenderness to palpation on the joints lines, with a negative McMurray's test.  Accordingly, a rating based on dislocated meniscus, under DC 5258, is not warranted.  

Additionally, the Veteran's knee symptoms are contemplated by the 10 percent ratings assigned herein for each knee for slight subluxation or instability, the 10 percent ratings for each knee for arthritis with painful limited flexion, and the 10 percent rating assigned herein for right knee limitation of extension.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as locking, swelling, and stiffness, per DeLuca and Mitchell.  Therefore, to assign a separate rating based on meniscal impairment, either dislocation or symptomatic removal, would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the Board notes that DC 5257 allows for a higher rating (up to 30 percent) than DCs 5258 and 5259, which may allow for a more favorable rating for the Veteran in the future if his knees continue to worsen.  

The Veteran also has scars from his bilateral knee surgeries during service.  There is no indication that they cover an area of at least six square inches (39 square centimeters), or that they are symptomatic in any way.  As such, a separate rating for knee scars is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

Right ankle rating

The Veteran is currently assigned an initial rating of 10 percent for moderate limitation of motion of the right ankle, effective February 1, 2006.  

Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  Moderate limitation of motion of the ankle will be assigned a 10 percent rating.  To warrant the next higher rating of 20 percent, there must be marked limitation of the ankle.  38 C.F.R. § 4.71a, DC 5271.  The terms "moderate" and "marked" are not defined, and VA must evaluate all the evidence to determine the appropriate rating.  38 C.F.R. § 4.6.  

The Veteran contends that a higher rating is warranted for his right ankle because he has frequent pain, painful or limited motion, and intermittent swelling and feelings of instability where it will give out or roll over.  The right ankle symptoms are worse after hard impact activities such as walking for long periods and climbing stairs.  See, e.g., March 2006 notice of disagreement, August 2011 hearing transcript, December 2012 statements from Veteran's wife and son.

The Veteran has had limited motion of the right ankle due to pain and other factors throughout the appeal.  For example, at the April 2008 VA examination, he reported weekly mild to moderate swelling of the right ankle of varying duration.  He had limited dorsiflexion to 20 degrees and plantar flexion to 40 degrees, with mildly increased pain with repetitive testing.  The examiner estimated that there would be an additional 5 degrees of dorsiflexion lost when considering the DeLuca factors, for an estimated limitation during flare-ups or after repetitive use of 15 degrees of dorsiflexion, and 40 degrees of plantar flexion.  Testing showed mild swelling, with normal strength, alignment, stability and drawer tests.  Further, the Veteran denied using any assistive devices for the right ankle at that time.  

Although testing during a December 2005 VA examination, prior to the appeal period, showed more severely limited motion, X-rays in December 2005, June 2006, October 2007, and April 2008 showed mild degenerative joint disease or arthritis.  Further, treatment records in June 2006 noted pain with plantar flexion, and unspecified abnormal range of motion.  The other available treatment records focused on complaints in the knees (and the low back), and the Veteran denied using a brace or other assistive device in December 2005 and April 2008, despite his complaints of pain and intermittent rolling over and swelling.  As such, the Board finds that the April 2008 range of motion measurements are more representative of his level of right ankle impairment from February 2006 forward.

For the period prior to August 28, 2012, the Veteran retained more than half of the normal range of motion for dorsiflexion and plantar flexion, including with pain and limited function during flares or after repetitive use.  See Mitchell, 25 Vet. App. 32.  He also did not require any assistive device at that time.  As such, the Board finds that his symptoms most nearly approximated moderate limitation of motion of the right ankle during this period.  This warrants the currently assigned 10 percent rating under DC 5271.  See 38 C.F.R. § 4.71a.  The Veteran's reported sensation of instability or rolling over of the ankle essentially results in limited motion of the ankle; therefore, this symptom is contemplated by DC 5271.  A 20 percent rating is not warranted for this period under DC 5003 for arthritis because there were no incapacitating exacerbations, or involvement of two or more joint groups.  Id.  

In contrast, during the August 28, 2012, VA examination, the Veteran had plantar flexion limited to 35 degrees and dorsiflexion to 0 degrees, with pain throughout.  The examiner noted that there was no additional range of motion lost, but likely additional functional loss due to less movement that normal, painful movement, and swelling after repetitive use.  At that time, the Veteran reported wearing an ankle brace at all times when walking outside.  He also reported rollover instability averaging once a month, but testing was negative for objective laxity or instability.  

Based on this evidence, beginning August 28, 2012, the Board finds that the Veteran's right ankle disability had increased in severity to result in marked limitation of motion, which warrants a 20 percent rating under DC 5271.  Id.  The Veteran had no range of motion with dorsiflexion due to pain, although there was no finding of ankylosis, and he wore an ankle brace at all times for walking.  The Veteran and his wife have both reported that his right ankle worsened in severity over the years since service, which is consistent with the different measurements and indications of pain during the 2008 and 2012 VA examinations.

There is no ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, to warrant a higher rating under DCs 5270 or 5272 to 5274 for any period on appeal.  

General rating considerations

In summary, resolving doubt in the Veteran's favor, he is entitled to a separate rating of 10 percent for limited extension of the right knee, and separate 10 percent ratings for each knee based on recurrent subluxation or instability.  The criteria for a rating in excess of 10 percent for arthritis based on limited flexion, or a higher or other separate rating, has not been met for any distinct period for either knee.  

For the right ankle, a 20 percent rating is warranted beginning August 28, 2012; however, a rating in excess of 10 percent is not warranted prior to that time.  

All potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been assigned as discussed herein; however, further staging is not warranted, as the Veteran's symptomatology in the knees and the right ankle remained relatively stable during the various periods on appeal.  Any increases in severity were not sufficient for a separate or higher rating, as discussed above.  Fenderson, 12 Vet. App. at 126-27

The amputation rule is not violated with consideration of the ratings granted herein, as the combined ratings for each lower extremity from the knee level down are less than 60 percent.  See 38 C.F.R. §§ 4.25 (combined rating table), 4.68 (amputation rule), 4.71a, DC 5164 (amputation of the lower extremity not improvable by prosthesis controlled by natural knee action will be rated at 60 percent).  

Extra-schedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  Essentially, and as detailed above, the Veteran has bilateral knee arthritis with pain and other symptoms resulting in subluxation or instability and limitation of motion.  He has right ankle pain and other symptoms such as giving way, resulting in limited motion.  The Veteran's symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extra-schedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine if extra-schedular referral is necessary under § 3.321).  Moreover, although the Veteran's disabilities interfere with his employment, such interference is contemplated by the assigned ratings.  See 38 C.F.R. § 4.1 (schedular ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability).

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran has been employed full-time throughout the appeal period.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Higher ratings have been granted to the extent described above, based in part on the benefit of the doubt doctrine.  The preponderance of the evidence is against an even higher or separate rating for any period.  As such, the benefit of the doubt doctrine does not apply, and the claims must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 10 percent for right knee degenerative joint disease, status post arthroscopic surgery, based on limitation of flexion is denied.  

A separate rating of 10 percent for right knee limitation of extension is granted.

A separate rating of 10 percent for right knee subluxation or instability is granted.

An initial rating in excess of 10 percent for left knee degenerative joint disease, status post arthroscopic surgery, is denied.  

A separate rating of 10 percent for left knee subluxation or instability is granted.

Prior to August 28, 2012, an initial rating in excess of 10 percent for right ankle degenerative joint disease is denied.



	(CONTINUED ON NEXT PAGE)




Beginning August 28, 2012, a rating of 20 percent for right ankle degenerative joint disease is granted.




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


